 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.1   Page 1 of 70


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

JOHN DOE TF-01,
JOHN DOE TF-02,                                  Case No.
JOHN DOE TF-03,                                  Hon.
and JOHN DOE TF-04,

             Plaintiffs,
vs.

THE UNIVERSITY OF MICHIGAN,
THE REGENTS OF THE UNIVERSITY
OF MICHIGAN (official capacity only),

             Jointly and Severally,

             Defendants.

 Flood Law PLLC
 Todd F. Flood (P58555)
 Rachel K. Wolfe (P79204)
 Attorneys for Plaintiffs
 155 W Congress St Ste 603
 Detroit, MI 48226-3267
 (248) 547-1032
 tflood@floodlaw.com

                      COMPLAINT AND JURY DEMAND

      NOW COME Plaintiffs, JOHN DOE TF-01, JOHN DOE TF-02, JOHN DOE

TF-03, and JOHN DOE TF-04, by and through their attorneys, Todd F. Flood and

the Flood Law PLLC and for their Complaint against The University of Michigan

(“UM”) and the Regents of the University of Michigan (“Regents”), collectively

referred to as “Defendants,” state as follows:

                                          1
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.2   Page 2 of 70


I.    INTRODUCTION
      1.     While employed as a physician by UM from 1966 until 2003, Dr.

Robert Anderson (Anderson) used his position to repeatedly and regularly sexually

assault university students.

      2.     As early as 1968, or on information and belief even earlier, UM

received complaints from male students about Anderson sexually assaulting them

during putative medical examinations.

      3.     In 1979, UM removed Anderson from his position as Director of

University Health Services (UHS) after receiving repeated complaints that Anderson

was sexually assaulting male students during medical examinations on campus.

      4.     UM then allowed Anderson to continue to practice at UHS through at

least 1981, practice in the UM Health System including at the East Ann Arbor Health

Care Facility, provide clinical instruction at UM Medical School, and practice as a

physician in the Athletic Department, where Anderson continued sexually assaulting

male students and others until he retired in 2003.

      5.     UM hid Anderson’s past, present, and future sexual abuse of young men

from public disclosure. The fact that Anderson was given free rein to abuse hundreds

—perhaps thousands—of male students with impunity was, in the end, a calculated

risk deemed worth taking by Defendants for the greater good of UM.

      6.     While UM students and/or patients of UM’s Health System, Plaintiffs


                                          2
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.3    Page 3 of 70


sought medical treatment at UHS and other medical facilities on UM’s campus.

      7.     Plaintiffs were encouraged by UM to utilize UHS and UM Health

System for all of their medical care.

      8.     Prior to their first semester at UM, new students attend an orientation

with their parents where they learn that UHS will “provide most of your health care

while you are at the university.”

      9.     In fact, as students they paid a mandatory “health service fee” as part

of their tuition each term to fund clinical and wellness services at UHS; then, at the

time of their medical visits, the students pay nothing.

      10.    UHS, the UM Health System, and Anderson provided medical services

to both students and non-student patients.

      11.    For example, UM Health System and Anderson provided physicals to

students and non-students for a number of reasons, including but not limited to,

eligibility for sports teams, travel abroad programs, admission to medical schools,

and renewals of pilot licenses.

      12.    UM touted its medical services to Plaintiffs as “one of the largest health

care complexes in Michigan,” “many groundbreaking medical and technological

advancements,” “deliver[ing] the Michigan Difference through cutting-edge

research and premier patient care,” and “among the best in the nation in a broad

range of adult and pediatric specialties.”


                                             3
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20           PageID.4    Page 4 of 70


      13.    Plaintiffs relied on UM’s representations about its premier patient care

and the Michigan Difference when they sought medical treatment at UM and from

Anderson.

      14.    Anderson sexually assaulted, abused, and molested Plaintiffs, by

nonconsensual genital manipulation and digital anal penetrations under the guise of

medical treatment.

      15.    UM is responsible for Plaintiffs’ damages stemming from Anderson’s

sexual assaults on UM’s campus, as UM placed vulnerable students, like Plaintiffs,

in Anderson’s care despite knowing he was a sexual predator.

      16.    This is a civil action against UM for declaratory, injunctive, equitable,

and monetary relief for injuries sustained by Plaintiffs as a result of the acts, conduct,

and omissions of Defendants in their official capacity, and their respective

employees, representatives, and agents relating to sexual assault, abuse, molestation,

and nonconsensual sexual touching and harassment by Anderson against Plaintiffs

while UM students and/or patients of UM and Anderson.

      17.    Plaintiffs file this case anonymously because of the extremely sensitive

nature of the case as Plaintiffs were victims of sexual assault, and the suit will require

disclosure of information “of the utmost intimacy”; Plaintiffs are therefore entitled

to protect their identity in this public filing by not disclosing their names. Doe v.

Porter, 370 F.3d 558, 560 (6th Cir. 2004), citing Doe v. Stegall, 653 F.2d 180, 185–


                                            4
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.5    Page 5 of 70


86 (5th Cir. 1981).

II.    JURISDICTION AND VENUE
       18.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as

this is a civil action arising from the Constitution, laws and treaties of the United

States, including but not limited to, Title IX of the Educational Amendments of

1972, 20 U.S.C. § 1681, et seq., and the Fourteenth Amendment of the United States

Constitution pursuant to 42 U.S.C. § 1983.

       19.      This Court has original subject matter jurisdiction under 28 U.S.C. §

1343 as this is a civil action authorized by law brought by a person to redress the

deprivation, under color of a State Law, statute, ordinance, regulation, custom or

usage, of a right, privilege or immunity secured by the Constitution of the United

States or by an Act of Congress providing for equal rights of citizens or of all persons

within the jurisdiction of the United States, and a civil action to recover damages or

to secure equitable relief under an Act of Congress providing for the protection of

civil rights.

       20.      This Court also has supplemental jurisdiction under 28 U.S.C. §

1367(a) to hear and decide claims arising under state law that are so related to the

claims within the original jurisdiction of this Court that they form part of the same

case or controversy.

       21.      The claims are cognizable under the United States Constitution, 42


                                           5
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.6    Page 6 of 70


U.S.C. § 1983, 20 U.S.C. § 1681 et seq., and under Michigan Law.

       22.    The amount in controversy exceeds the jurisdictional minimum of

$75,000.00.

       23.    The events giving rise to this lawsuit occurred in Washtenaw County,

Michigan which sits in the Southern Division of the Eastern District of Michigan.

       24.    Venue is proper in the United States District Court for the Eastern

District of Michigan, pursuant to 28 U.S.C. § 1391(b)(2), in that this is the judicial

district in which the events giving rise to the claims occurred.

       25.    Plaintiffs’ Complaint is timely filed within the applicable statutes of

limitations and under M.C.L. § 600.6431(3).

III.   PARTIES

       26.    Plaintiff John Doe TF-01 is a resident of the State of Texas.

       27.    Plaintiff John Doe TF-02 is a resident of the State of Texas.

       28.    Plaintiff John Doe TF-03 is a resident of the State of Michigan.

       29.    Plaintiff John Doe TF-04 is a resident of the State of Michigan.

       30.    UM is a public university organized and existing under the laws of the

State of Michigan.

       31.    UM receives federal financial assistance and is therefore subject to Title

IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a).

       32.    The Regents of the University of Michigan is a body corporate, with


                                           6
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.7   Page 7 of 70


the right to be sued, vested with the government of the university. M.C.L. § 390.3

and 390.4.

      33.     The Regents govern the entire institution of UM including but not

limited to, UHS, the UM Health System, UM Medical School, and the Athletic

Department.

      34.     Defendants are not immune from suit under the Governmental Tort

Liability Act, M.C.L. § 691.1401, et seq., or any other statute.

IV.   COMMON FACTUAL ALLEGATIONS
      35.     From 1966 until 2003, Anderson was a physician employed by UM

treating students on UM’s Ann Arbor campus, during which time UM gave

Anderson unfettered access to young male college students and non-student patients

of UM Health System.

      36.     On information and belief, UM hired Anderson on or about September

1, 1966 as the Clinical Instructor in Internal Medicine and Surgery for UM’s Medical

School and the Senior Physician of UHS; Anderson gave physicals and administered

other purported medical care to student-athletes, non-athlete students, and non-

students.

      37.     It was sometime soon after beginning employment with UM that,

according to the public statement of Ambassador Ron Weiser, the current chair of

UM’s Regents, Anderson abused Ambassador Weiser while Weiser was a freshman


                                          7
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.8    Page 8 of 70


wrestler at UM.

      38.    On or about October 1, 1968, UM promoted Anderson to UHS Director.

UM was warned in 1968 by an undergraduate student that Anderson was a
sexual predator.

      39.    In 1968 or 1969, a gay UM student, Gary Bailey, went for an

examination by Anderson, an examination that Bailey later described to The Detroit

News as “very traumatic.”

      40.    Bailey states “he (Anderson) had me drop my pants, he felt my penis

and genitals, and subsequently, he (Anderson) wanted me to feel his (Anderson’s)

penis and genitals.” Bailey further states, “Back then you did not question a doctor’s

authority . . . He asked me to pull on his penis.”

      41.    Bailey filed a written complaint with UHS complaining that Anderson

had dropped his pants and asked him to fondle his genitals during the exam.

      42.    No one from UHS or any other UM agency followed up with Bailey or

contacted him as part of an investigation into Bailey’s written sexual assault

complaint.

      43.    On information and belief, UM never acted on and/or investigated

Bailey’s complaint against Anderson.

      44.    In 1973, Anderson fondled the genitals of another undergraduate man

to the point of ejaculation. The complainant reported this incident in 1994 to the

predecessor of Michigan’s Department of Licensing and Regulatory Affairs

                                          8
 Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.9   Page 9 of 70


(LARA).

      45.    On information and belief, in the ordinary course of a reported sexual

assault by a regulated professional, LARA would have contacted UM as Anderson’s

employer. Yet, UM took no action and continued to employ Anderson until his

voluntary retirement in 2003.

UM was warned again in 1975 by an undergraduate student that Anderson was
a sexual predator.

      46.    UM’s head wrestling coach in 1975, Bill Johannesen, admitted that

whenever one of his wrestlers went to Anderson they had to “drop their drawers”

even if the injury was to the wrestler’s elbow.

      47.    In 1975, Tad Deluca, a UM student and scholarship athlete on UM’s

wrestling team, gave notice of Anderson’s sexual misconduct in a 10-page letter to

Coach Johannesen, complaining, among other things, that “Something was wrong

with Anderson, regardless of what you are there for, he insists that you ‘drop your

drawers and cough,” (Emphasis added.)

      48.    Neither UM, Coach Johannesen, nor any agents of UM investigated

Deluca’s complaints about Anderson’s sexual assaults; instead Coach Johannesen

revoked Deluca’s athletic scholarship and kicked him off the wrestling team.

      49.    Deluca appealed to then Athletic Director Don Canham and provided

him with a copy of the letter sent to Coach Johannesen, giving Director Canham

direct and explicit notice of the allegations against Anderson.

                                          9
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.10    Page 10 of 70


      50.      Director Canham refused to investigate the sexual abuse complaints

against Anderson, and instead, upheld the revocation of Deluca’s athletic

scholarship.

      51.      Deluca had to hire an attorney and appeal to UM’s Board of

Intercollegiate Athletics before his scholarship was reinstated.

      52.      On information and belief, UM’s Board of Intercollegiate Athletics

concluded DeLuca’s allegations were credible. Yet, UM still did nothing to stop

Anderson from sexually abusing its students.

UM was warned again in 1976 by another student that Anderson was a sexual
predator.

      53.      Another student who filed a similar complaint against UM in the

Eastern District of Michigan attended UM in the 1970s.

      54.      Anderson repeatedly groped this student’s penis and testicles (and

digitally penetrated his anus) during approximately 25 visits to Anderson for a

variety of illnesses and injuries.

      55.      After one of those visits in 1976, this student approached both the head

track coach, Jack Harvey, and assistant track coach, Ron Warhurst, and told them

that Anderson was touching and groping his penis and testicles during Anderson’s

medical examinations. At the time, the student was too embarrassed to tell his

coaches about Anderson’s digital penetration of his anus.

      56.      After reporting Anderson’s “odd” or “weird” conduct to Coach Harvey

                                           10
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.11    Page 11 of 70


and Coach Warhurst, the student asked to go to another physician so he could get

medical assistance for his injury(s).

      57.    Both Coach Harvey and Coach Warhurst laughed at the student’s

complaint and refused to send him to a different physician.

      58.    During this same period in the mid-1970s, numerous track athletes

called Anderson “pants down doctor.”

UM was warned again in 1979 by a graduate student that Anderson was a
sexual predator.

      59.    According to records of the Washtenaw County Prosecutor’s Office, in

1979, a then-graduate student at UM was seen by Anderson at UHS and reported

that Anderson “gave undue attention to my genitals and rectal area. It was very

physically and socially uncomfortable . . . he inserted his finger into my rectum for

a period that was longer than any other hernia or rectal evaluation.”

      60.    This graduate student complained loudly to the desk clerk at UHS, and

then to an administrator, both of whom “dismissed” him and ordered a security guard

to escort the student out of UHS, instead of investigating his allegation against

Anderson.

UM was warned again around 1979 by a UM Student Life employee and activist
that Anderson was a sexual predator preying on gay students.

      61.    In 1979, a UM Student Life employee and local UM activist told his

boss, Tom Easthope, the then-Vice President of Student Life at UM, that Anderson


                                         11
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20     PageID.12   Page 12 of 70


had assaulted several members of the gay community at UM.

      62.   Vice President Easthope, who had supervisory oversight of UHS,

believed from his employee’s account that Anderson was “fooling around with boys

in the exam room.”

      63.   Indeed, the same UM Student Life employee who made the report to

Easthope had personal knowledge of Anderson’s abuse: when he was examined by

Anderson during a routine physical, Anderson stuck his finger in the Student Life

employee’s anus, and when the employee jumped from pain and discomfort,

Anderson stated, “I thought that YOU would have enjoyed that!”

UM acknowledged in 1979 that Anderson was a sexual predator.

      64.   Based on the information reported to him, Easthope decided to

terminate Anderson, even though he was nervous about doing so because Anderson

was a “big shot” at UM.

      65.   Easthope confronted Anderson directly with the accusation he was

sexually molesting male students in the exam room, and Anderson did not deny it.

      66.   Easthope told Anderson, “You gotta go.”

      67.   After firing Anderson, Easthope decided to allow Anderson to resign

his position to avoid an employee termination fight which would delay Anderson’s

departure from UHS and presumably UM.

      68.   Neither Easthope nor his superiors or subordinates followed up to


                                       12
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.13   Page 13 of 70


ensure that Anderson left UM after his severance from UHS.

      69.     When Easthope was recently confronted about Anderson, Easthope

claimed he was unaware UM continued to employ Anderson as a physician after

1979 and estimated “I bet there are over 100 people that could be on that list (of

young men abused by Anderson).”

      70.     According to UM human resource records, instead of terminating

Anderson, UM “demoted” him effective January 14, 1980 and continued to employ

Anderson.

      71.     According to longtime UM athletic trainer Russell Miller, Athletic

Director Canham, a legendary and powerful figure at UM, “worked out a deal” to

allow Anderson to continue to work for UM, including the Athletic Department.

      72.     Dana Mills, the then-Administrative Manager at the UHS, said the

“V.P.’s Office” would have been responsible for Anderson’s hiring by the Athletic

Department.

      73.     Anderson was highly regarded as a university physician, especially by

leaders in the Athletic Department, including a longtime UM athletic trainer who

called Anderson an “unbelievable team doctor”; another UM athletic trainer who

called Anderson “very incredible”; and one longtime coach of the UM football

coaching staff during the 1980s, 1990s, and 2000s who called Anderson “a

tremendous asset.”


                                         13
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.14    Page 14 of 70


      74.    Indeed, UM went so far as to overtly and fraudulently conceal

Anderson’s predatory sexual conduct against college age males and the reason for

Anderson’s termination/demotion, by praising Anderson in the published

Acknowledgement preface of Volume III of the President’s Report of THE

UNIVERSITY OF MICHIGAN for 1979-1980.

      75.    UM outrageously lied in this publication by telling the public: “The

University Health Service staff wish to acknowledge the 11 years of leadership

provided by Robert E. Anderson, M.D. In January of 1980, Anderson resigned as

Director of the University Health Service to devote more time to his clinical field of

urology/andrology and athletic medicine…his many contributions to health care are

acknowledged…The University Health Service staff wish to thank Anderson for his

years of leadership and to dedicate the Annual Report to him.”

      76.    UM outright lied when it described Anderson’s departure as voluntary

and concealed his known and admitted sexual abuse of students by audaciously

lauding his “leadership” when UM and its executives knew that: (1) Easthope fired

Anderson for his sexual assaults on male students, and (2) Anderson’s termination

was changed to a written demotion in his human resources file, so Anderson could

remain employed by UM.

      77.    The demotion gave Anderson free reign to abuse hundreds of male

students and others, like Plaintiffs, with impunity.


                                          14
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.15    Page 15 of 70


        78.   After his demotion for sexually abusing students on campus, Anderson

was propped up for decades as “the” medical authority of UM and the Athletic

Department, including the football team, by authority figures of the UM Athletic

Department, including its Athletic Director, Don Canham.

UM allowed Anderson to treat students even after he was “fired” as UHS
Director in 1979.

        79.   It is a sign of Anderson’s power and influence at UM that he was

allowed to continue practicing at UM even after being “fired” as UHS Director in

1979.

        80.   After 1979, Anderson was allowed by UM to continue to practice at

UHS through at least 1981, practice at other offices in Ann Arbor including the East

Ann Arbor Health Care Facility, and provide clinical instruction at UM Medical

School, until he retired in 2003.

        81.   In January 1980, Anderson was “demoted” from his position as

Director of Health Service to a position as “Senior Physician” with UHS where he

continued to treat and molest male students through at least 1981.

        82.   In 1993, UM acquired Anderson’s private practice and he continued to

work as a physician at the East Ann Arbor Health Care UM Facility where he

continued to treat and molest male students until he retired in 2003.

        83.   Anderson also remained a Clinical Instructor in the Internal Medicine

Department at UM Medical School until he retired in 2003.

                                         15
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.16    Page 16 of 70


UM failed to act despite repeated assaults and reports of repeated assaults.

      84.    Anderson treated UM students and others for every medical ailment,

complaint, and injury as a primary care physician. He served as their first medical

point of contact no matter the injury or ailment at issue, including everything from

a cold to the flu to broken bones. UM gave Anderson unfettered access to sexually

abuse its students until Anderson elected to retire in 2003.

      85.    Because UM took no action to investigate the complaints from students

that began as early as 1968, and took no corrective actions even after Easthope

attempted to fire Anderson in 1979, students and others were needlessly and sexually

assaulted, abused and molested by Anderson through nonconsensual digital anal

penetration, and nonconsensual sexual touching of genitals.

      86.    The young males Anderson abused did not understand (as UM did) the

nature of the treatment Anderson administered, or rather that his putatively necessary

medical treatment was not offered to heal them but rather to satisfy Anderson’s

sexual perversions.

      87.    Although uncomfortable with the treatments, the students were led to

believe by those in authority, including UM’s administration and Anderson himself,

that the treatments were medically necessary or helpful.

      88.    At all relevant times, Anderson maintained an office at UM in Ann

Arbor, Michigan.


                                         16
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.17    Page 17 of 70


      89.    At all relevant times, including the years 1966 to 2003, Anderson was

acting within the course and scope of his employment or agency with UM.

      90.    At all relevant times, Defendants were acting under color of law, to wit,

under color of statutes, ordinances, regulations, policies, customs, and usages of the

State of Michigan and/or UM.

      91.    As UM President Schlissel has stated, “The patient-physician

relationship involves a solemn commitment and trust.”

      92.    Because UM took no action to investigate complaints since 1968, took

no corrective action to stop Anderson’s abuse, and knew of Anderson’s sexual abuse

of male students under the guise of medical treatment which put him in a position to

commit further acts of genital manipulation and digital anal penetrations of young

males between 1966 and 2003, UM knowingly placed Plaintiffs in a position where

they would likely be sexually abused.

      93.    And because of UM’s failure to act, despite its knowledge that

Anderson was preying on male college students and others under the guise of

medical treatment, Plaintiffs were in fact sexually assaulted, abused and molested

by Anderson by nonconsensual digital anal penetration and sexual touching of the

genitals.

      94.    Plaintiffs’ assaults could have and would have been prevented if UM

had acted on and/or investigated complaints against Anderson that UM had notice


                                         17
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.18   Page 18 of 70


of as early as 1968.

      95.    Plaintiffs’ assaults could have and would have been prevented if

Defendants fired Anderson in 1979 when he was confronted by his supervisor about

sexually assaulting students on campus.

      96.    The assaults on Plaintiffs could have and would have been prevented if

UM had told Plaintiffs (or their parents) of the allegations of sexual molestation

made against Anderson, as Plaintiffs would have chosen to see another doctor.

      97.    UM failed to do anything to prevent Plaintiffs’ sexual abuse.

      98.    Through Anderson’s position with UM and his notoriety and respect in

the UM community, particularly among high-ranking UM administrators, Anderson

used his position of authority as a medical professional to abuse Plaintiffs without

any supervision by UM.

      99.    All of Anderson’s acts were conducted under the guise of providing

medical care at his office at UM.

UM stalls its disclosure to the public and its former students for 19 months.

      100. On July 18, 2018, UM alumnus, Tad Deluca, sent a letter to Warde

Manuel, UM Athletic Director, notifying Manuel—as he did Don Canham in 1975—

of Anderson’s sexual assault while Deluca was a student at UM from 1972 to 1976.

      101. On information and belief, although UM requested its campus police

department open a non-public investigation in response to Mr. Deluca’s letter to


                                          18
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.19   Page 19 of 70


Athletic Director Manuel, it took no further action to notify former students and/or

the public about the allegations, Anderson’s long history of sexual abuse of UM’s

students, and/or its investigation until compelled to do so by The Detroit News 19

months later.

      102. As UM President Schlissel admitted on February 20, 2020, “Our (UM)

police found indications that U-M staff members were aware of rumors and

allegations of misconduct during Anderson’s medical exams.”

      103. As stated above, at least one of UM’s Board of Regents had personal

knowledge that Mr. Deluca’s written allegations received on July 18, 2018 were true:

Ron Weiser, chairman of the UM Board of Regents.

      104. Another member of the UM Board of Regents, Regent Paul Brown,

recently stated publicly that three members of his family who were students at UM

were also sexually assaulted by Anderson.

      105. Nonetheless, Defendants took no steps to notify the public or its alumni

about Anderson’s abuse until compelled to do so by the press in February 2020.

      106. Defendants’ 19-month delay in notifying the public and alumni about

Anderson’s abuse of students is consistent with the pattern of UM’s recent reactions

to sexual abuse allegations: for several years, Defendants have been under intense

media, public, legal, and governmental scrutiny regarding their mishandling of

sexual harassment and sexual assaults committed by faculty members, including, but


                                        19
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.20    Page 20 of 70


not limited to Professor David Daniels; several Title IX complaints by students in

recent years; and complaints of sexual misconduct and inappropriate behavior

against Provost Martin Philbert.

Plaintiffs trusted and relied on UM administration who told them to utilize UHS
and UM Health System, which meant treating with Anderson.

      107. Plaintiffs chose UM for their college education and/or health care above

all others because, among other reasons, its tradition, the universal respect for the

University, and its national reputation for leadership and integrity.

      108. UM offered affordable and/or free medical care to its students with their

paid tuition, so Anderson’s services were readily available to Plaintiffs for free.

      109. Plaintiffs trusted and relied on UM administration who told them to

utilize UHS and the UM Health System and see Anderson and on UM’s

representations that it offered the best medical care, including Anderson as one of

the best doctors, and so it followed that they trusted Anderson as their physician.

      110. Never in Plaintiffs’ time as young males or as mature adults has another

doctor fondled Plaintiffs’ penis and testicles for as long as Anderson did.

      111. Nor have Plaintiffs ever been subjected to a digital anal penetration

during a routine physical examination as with Anderson.

      112. On none of these occasions that Plaintiffs were seen by Anderson had

Plaintiffs complained about any ailment or injury involving their penis, testicles, or

anus – or any symptom or complaint remotely related to those body parts.

                                          20
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.21   Page 21 of 70


      113. At the time of Anderson’s treatment—not knowing: (1) Anderson’s

acts were motivated by a criminal sexual intent and (2) that UM knew of Anderson’s

criminality, yet intentionally and wantonly gave him access to sexually abuse male

students like Plaintiffs—Plaintiffs trusted representations made to them that

Anderson’s actions, under the guise of medical treatment and in the confines of a

medical examination room on UM’s campus, were medically necessary and/or

beneficial as treatment and/or a diagnostic prognosis.

      114. When the abuse began, Plaintiffs, young and naïve men away from

home, trusted Anderson as a medical professional and authority figure.

      115. At the time, Plaintiffs had no medical training or experience, and were

not aware that Anderson’s nonconsensual genital fondling and nonconsensual digital

anal penetrations were not medical treatment but instead sexual assault, abuse, and

molestation.

      116. Because of the discomfort, disorientation, shame, and guilt brought on

by Anderson’s odd and weird conduct, Plaintiffs then had difficulty trusting any

doctors or other medical professionals after Anderson’s assaults.

V.    PLAINTIFFS’ SPECIFIC FACTUAL ALLEGATIONS
      A.       John Doe TF-01

      117. Plaintiff John Doe TF-01 attended UM in the 1970s as an undergraduate

student.

      118. As a freshman in the fall of 1974, Plaintiff John Doe TF-01 became ill
                                       21
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.22    Page 22 of 70


with mononucleosis and went to UHS when he became dehydrated.

        119. At his first appointment with Anderson for mononucleosis, Anderson

both groped Plaintiff John Doe TF-01’s genitals and then digitally penetrated his

anus.

        120.    Plaintiff John Doe TF-01 had to see Anderson for a follow up

appointment, and to obtain a required written letter to present to his professors to

excuse him from assignments and exams while he was ill.

        121. On more than one appointment, Anderson groped Plaintiff John Doe

TF-01’s genitals and digitally penetrated his anus.

        122. On one occasion, Anderson “milked” Plaintiff John Doe TF-01’s

prostate through digital penetration of his anus to have him produce pre-ejaculate.

        123. The revelation that Defendants not only knew Anderson was engaging

in sexual assaults during the time period wherein Plaintiff John Doe TF-01 was

himself molested, but worked to conceal his actions in order to keep Anderson on

staff despite this knowledge, has caused Plaintiff John Doe TF-01 to suffer shock

and extreme anxiety, in addition to other damages more specifically described in the

general allegations of damage at the end of the counts section herein, infra.

        B.     John Doe TF-02

        124. Plaintiff John Doe TF-02 attended UM in the 1970s as an undergraduate

student.


                                         22
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.23    Page 23 of 70


      125. Plaintiff John Doe TF-02 was a rising junior at UM in the summer of

1976, and needed a physical as part of the entry process to attend a year abroad

student program.

      126. Plaintiff John Doe TF-02 went to UHS for his physical, and was

examined by Anderson.

      127. Near the end of the physical, Anderson asked Plaintiff John Doe TF-02

to lay down naked facing up on the examining table and to pull his legs back.

      128. Anderson then digitally penetrated Plaintiff John Doe TF-02’s anus

with his gloved finger and “massaged” Plaintiff John Doe TF-02’s prostate for nearly

a minute.

      129. Plaintiff John Doe TF-02 “recall[s] the exam like it was yesterday,”

including Anderson “explain[ing] that massaging the prostate was a healthy thing to

do to release fluids which may be built up in the prostate.”

      130. The revelation that Defendants not only knew Anderson was engaging

in sexual assaults during the time period wherein Plaintiff John Doe TF-02 was

himself molested, but worked to conceal his actions in order to keep Anderson on

staff despite this knowledge, has caused Plaintiff John Doe TF-02 to suffer shock

and extreme anxiety, in addition to other damages more specifically described in the

general allegations of damage at the end of the counts section herein, infra.

      C.     John Doe TF-03


                                         23
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20           PageID.24   Page 24 of 70


      131. During the 1980s, Plaintiff John Doe TF-03 was a college student and

a football player.

      132. During the summers, Plaintiff John Doe TF-03 worked a summer job

in Ann Arbor.

      133. In the summer of 1981, Plaintiff John Doe TF-03 needed a physical for

his football eligibility and saw Anderson for the physical.

      134. When Anderson examined Plaintiff John Doe TF-03, they were the only

ones in the examining room.

      135. During this exam, Anderson asked Plaintiff John Doe TF-03 to lay face

up on an examining table.

      136. Anderson then unbuckled Plaintiff John Doe TF-03’s pants and asked

him to pull his pants and underwear down.

      137. Anderson then manipulated Plaintiff John Doe TF-03’s testicles during

what Anderson described was a routine hernia check.                This went on for

approximately 2 to 3 minutes.

      138. Anderson then began to fondle Plaintiff John Doe TF-03’s penis in a

stroking manner for 1 to 2 minutes.

      139. At the time, Plaintiff John Doe TF-03 was only 18 years old, and had

been raised to trust doctors.

      140. As a result, Plaintiff John Doe TF-03 did not tell his parents about what


                                         24
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.25    Page 25 of 70


he now knows was an assault by Anderson.

      141. The revelation that Defendants not only knew Anderson was engaging

in sexual assaults during the time period wherein Plaintiff John Doe TF-03 was

himself molested, but worked to conceal his actions in order to keep Anderson on

staff despite this knowledge, has caused Plaintiff John Doe TF-03 to suffer shock

and extreme anxiety, in addition to other damages more specifically described in the

general allegations of damage at the end of the counts section herein, infra.

      D.     John Doe TF-04

      142. In the late 1990s and early 2000s, Plaintiff John Doe TF-04 was a

student at Concordia University in Ann Arbor, Michigan, and was also dually

enrolled at UM through the Army Reserve Officers’ Training Corps (ROTC)

program.

      143. In 2000, Plaintiff John Doe TF-04 was required to undergo a physical

as part of his Army commissioning process. On or about September, 2000, Plaintiff

John Doe TF-04 went to UHS and was examined by Anderson.

      144. During this examination, Anderson digitally penetrated Plaintiff John

Doe TF-04’s anus under the guise of conducting a rectal and prostate exam.

      145. At the time, Plaintiff John Doe TF-04 questioned whether the Army

would require a cadet of his age to undergo a rectal/prostate exam but was assured

by Anderson that a rectal/prostate exam was a “necessary” aspect of the Army’s


                                         25
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.26    Page 26 of 70


required physical.

      146. Plaintiff John Doe TF-04 “always thought that something wasn’t right

about that encounter [with Anderson].” However, in light of Anderson’s assurances,

Plaintiff John Doe TF-04 did not raise alarm over Anderson’s actions.

      147. The revelation that Defendants not only knew Anderson was engaging

in sexual assaults during the time period wherein Plaintiff John Doe TF-04 was

himself molested, but worked to conceal his actions in order to keep Anderson on

staff despite this knowledge, has caused Plaintiff John Doe TF-04 to suffer shock

and extreme anxiety, in addition to other damages more specifically described in the

general allegations of damage at the end of the counts section herein, infra.

VI.   FRAUDULENT CONCEALMENT

      148. The statute of limitations is tolled when “a person who is or may be

liable for any claim fraudulently conceals the existence of the claim or the identity

of any person who is liable for the claim from the knowledge of the person entitled

to sue on the claim” under M.C.L. § 600.5855.

      149. Both Anderson, and Defendants, through their employees, agents, and

representatives, fraudulently concealed the existence of Plaintiffs’ claims by (1)

concealing from Plaintiffs that the uncomfortable procedures conducted during

medical examinations were in fact sexual abuse, (2) concealing from Plaintiffs that

UM and its employees, agents, and representatives were aware of Anderson’s sexual


                                         26
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.27    Page 27 of 70


abuse and did nothing to stop it, (3) affirmatively telling Plaintiffs the procedures

were normal and/or necessary, (4) publishing a statement that Anderson was a

renowned physician to be trusted and respected in a publication delivered to and read

by university students, and (5) concealing from Plaintiffs that UM was aware of

Anderson’s abuse since at least 1968, thereby concealing UM’s identity from

Plaintiffs as a “person who is liable for the claim,” as set forth in more detail below.

      A.     Anderson’s Fraudulent Concealment Imputed to UM.

      150. Anderson made affirmative representations to Plaintiffs, referred to

collectively as “Anderson’s representations,” that:

             a.     Anderson’s genital groping and digital anal penetrations were
                    normal, necessary, proper, appropriate, legitimate, and/or
                    medically beneficial;

             b.     Anderson’s genital groping and digital anal penetrations were
                    normal, necessary, proper, appropriate, legitimate, and/or
                    medically beneficial, when the patient is a healthy male between
                    the ages of 17 and 25, with no reported issues related to genitals
                    and/or anus;

             c.     Anderson was not sexually assaulting Plaintiffs;

             d.     Plaintiffs should not question and/or report the conduct to
                    appropriate authorities;

             e.     Defendants, through their employees, agents, and representatives
                    were aware of Anderson’s treatments, that they still subjected
                    Plaintiffs to it, and that they believed the treatments to be normal,
                    necessary, proper, appropriate, legitimate, and/or medically
                    beneficial; and

             f.     there was no possible cause of action against Anderson and/or

                                          27
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.28   Page 28 of 70


                    UM.

      151. Anderson’s representations were false. The UM Public Safety

Department’s recent investigation involving contact with medical professionals

establishes that extended genital examinations and digital anal penetrations are

almost never needed for any medical treatment of any issues normally experienced

by college students.

      152. Anderson knew the representations were false. He conducted the sexual

assaults for no reason other than for his own empowerment, sexual gratification,

and/or pleasure. Anderson knew genital examinations and digital anal penetrations

were not proper, appropriate, legitimate, and/or considered within standard of care

by any physician of any specialty, particularly as the patients were young men

(generally ages 17-25).

      153. Anderson’s representations were material, in that had Plaintiffs known

the representations were false, Plaintiffs would have stopped seeking treatment from

Anderson immediately.

      154. Anderson’s representations were made with the intent that Plaintiffs

would rely on them as Anderson sought to continue sexually assaulting Plaintiffs,

and others, evidenced by the fact that Anderson did, in fact, continue sexually

assaulting Plaintiffs, and others.

      155. Anderson’s representations were also made with the intent of


                                        28
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.29    Page 29 of 70


concealing from Plaintiffs that they had a cause of action against Anderson and/or

UM.

      156. Plaintiffs did, in fact, rely on Anderson’s representations; indeed,

Anderson’s representations led Plaintiffs to continue seeking treatment from

Anderson, and had they known Anderson’s representations were false, Plaintiffs

would have stopped treating with Anderson.

      157. Anderson knew that Plaintiffs were, and Plaintiffs were in fact,

particularly susceptible to believing Anderson’s misrepresentations because:

            a.     Plaintiffs were young, naïve men when Anderson abused them;

            b.     Anderson’s representations were made within the context of a
                   pervasive culture created by statements made by representatives
                   of UM that Anderson’s treatments were necessary and Anderson
                   was a competent and ethical physician, to be trusted and never
                   questioned;

            c.     Plaintiffs had no prior experience with legitimate and
                   appropriately performed treatments that involve genital and anal
                   examinations, so it was impossible for Plaintiffs to differentiate
                   a legitimate and appropriately performed genital or anal
                   examination from a sexual assault;

            d.     Plaintiffs could not have possibly known because there were no
                   parents, guardians, caregivers, and/or other medical
                   professionals in the room during the genital examinations to
                   observe, question, and/or discover that Anderson’s treatments
                   were sexual assaults, and this concealment from other adults
                   deprived them of the opportunity to inform Plaintiffs that they
                   had been sexually assaulted and had a cause of action;

            e.     Based on Neuroscience, the prefrontal cortex of the brain, which
                   is used to make decisions and distinguish right from wrong, is
                                        29
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20      PageID.30    Page 30 of 70


                  not fully formed until around the age of 25;

            f.    Based on Neuroscience, as the prefrontal cortex of the brain
                  matures teenagers are able to make better judgments;

            g.    Plaintiffs were intimidated by Anderson’s notoriety and
                  reputation and therefore believed his representations;

            h.    Plaintiffs trusted Anderson due to his notoriety and reputation;

            i.    Plaintiffs had no reason to believe or be aware that they could
                  possibly sue or had a possible cause of action because they were
                  young men, who were not knowledgeable or aware of the civil
                  justice system and applicable remedies at law;

            j.    Plaintiffs had no reason to believe or be aware that they could
                  possibly sue or had a possible cause of action when they were
                  not aware of any other students coming forward with allegations
                  of abuse, particularly since Anderson and UM concealed any
                  such allegations from students and the public in general;

            k.    Plaintiffs had never previously heard about allegations in the
                  media regarding sexual assaults or misconduct by Anderson, as
                  there were no such reports; and

            l.    Plaintiffs were never told by Anderson that his conduct was
                  sexual in nature, unlike other victims of sexual abuse who are
                  typically told by their perpetrators that their conduct is of a
                  sexual nature and to conceal the sexual conduct from parents and
                  others.

      158. Accordingly, Plaintiffs did not know, could not have reasonably

known, and were reasonably unaware of a possible cause of action that they had

against Anderson and/or UM until they read an article published on or about

February 19, 2020, regarding a complaint filed with UM’s Police Department by a

student abused by Anderson, at which point Plaintiffs became aware they were the
                                       30
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.31    Page 31 of 70


victims of sexual assault and that UM indirectly or directly caused the abuse by being

aware Anderson was a sexual predator and failing to stop Anderson from harming

students.

      159. Anderson also breached a fiduciary duty to Plaintiffs, and so his failure

to disclose material information was fraudulent.

      160. Anderson further concealed the fraud by affirmative acts that were

designed and/or planned to prevent inquiry, so he and Defendants would escape

investigation, in that he:

             a.     prevented other medical professionals, parents, guardians, and/or
                    caregivers from being in the room during examinations and
                    treatments of Plaintiffs while he sexually assaulted Plaintiffs;
                    and

             b.     did not abide by or follow the standard of care which requires
                    another medical professional, parent, guardian, and/or caregiver
                    be in the room during the examination and treatment of minor
                    patients.
      161. Anderson’s representations caused Plaintiffs’ injuries related to: (1) the

sexual assaults; (2) discovering Anderson’s uncomfortable treatments were in fact

sexual assaults on or about February 19, 2020; and (3) discovering Plaintiffs’

beloved alma mater that they devoted their life to, in many respects, betrayed them

by placing them in the care of a known sexual predator.

      162. Plaintiffs incorporate, by reference, the paragraphs above and below

regarding damages suffered by Plaintiffs as a result of UM’s responsibility for

Anderson’s sexual assaults, UM’s awareness and responsibility for Anderson’s
                                    31
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.32    Page 32 of 70


fraudulent misrepresentations about the sexual assaults, and/or UM’s fraudulent

misrepresentations.

      163. Anderson committed Fraudulent Concealment by concealing fraud

with affirmative acts designed and/or planned to prevent inquiry, so he and

Defendants would escape investigation.

      164. At all times pertinent to this action, Anderson was an agent, apparent

agent, servant, and employee of UM and operated within the scope of his

employment, and his negligence is imputed to UM.

      165. At all times pertinent to this action, Plaintiffs were free of any

negligence contributing to the injuries and damages alleged.

      B.     Defendants’ Fraudulent Concealment.

      166. Defendants, through their employees, agents, and representatives made

affirmative representations to Plaintiffs, referred to collectively as “Defendants’

representations,” that:

             a.     Anderson was to be trusted and not questioned, and his devotion
                    to medical care at UM was worthy of public recognition and
                    celebration, stating: “The University Health Service staff wish to
                    acknowledge the 11 years of leadership provided by Robert E.
                    Anderson, M.D. In January of 1980, Anderson resigned as
                    Director of the University Health Service to devote more time to
                    his clinical field of urology/andrology and athletic
                    medicine…his many contributions to health care are
                    acknowledged…The University Health Service staff wish to
                    thank Anderson for his years of leadership and to dedicate the
                    Annual Report to him,” published in the Acknowledgement
                    preface of Volume III of the President’s Report of THE

                                         32
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20     PageID.33    Page 33 of 70


                 UNIVERSITY OF MICHIGAN for 1979-1980;

           b.    Anderson was to be trusted and not questioned as his services
                 were worthy of recognition by UM dedicating “the Annual
                 Report to him” even though UM and its executives knew that
                 Easthope had fired Anderson for his inappropriate sexual
                 conduct toward male students;

           c.    Anderson’s genital groping and anal penetrations were normal,
                 necessary, proper, appropriate, legitimate, and/or medically
                 beneficial;

           d.    Anderson’s genital groping and anal penetrations were normal,
                 necessary, proper, appropriate, legitimate, and/or medically
                 beneficial, when the patient is a healthy male between the ages
                 of 17 and 25, with no reported issues related to genitals and/or
                 anus;

           e.    Plaintiffs were required to be subjected to Anderson’s treatments
                 as they were normal, necessary, proper, appropriate, legitimate,
                 and/or medically beneficial;

           f.    Anderson would treat their ailments and injuries in an ethical and
                 competent manner, and therefore non-criminal manner;

           g.    Anderson was not sexually assaulting Plaintiffs;

           h.    Plaintiffs should not question and/or report the conduct to
                 appropriate authorities;

           i.    These affirmative representations were reasserted each time
                 Defendants sent a student to Anderson for treatment as each
                 referral to see Anderson was an affirmative representation that
                 Anderson was competent, ethical, and would “do no harm.”
                 otherwise assault the respective students; and

           j.    there was no possible cause of action against Anderson and/or
                 UM.

      167. Defendants’ representations were false. The UM’s Public Safety
                                      33
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20      PageID.34   Page 34 of 70


Department’s recent investigation involving contact with medical professionals

establishes that extended genital examinations and digital anal penetrations are

almost never needed for any physical or medical treatment of any other issues

normally experienced by college students.

      168. Defendants knew the representations were false. Defendants received

several complaints since, at least, 1968 about Anderson’s sexual assaults prior to

Plaintiffs arriving on campus. Indeed, Defendants removed Anderson from his

position as UHS Director in 1979 because of sexual assault allegations, thereby

demonstrating UM’s knowledge the representations were false.

      169. Defendants made the material representations, knowing they were false

and/or made the material representations recklessly, without any knowledge of their

truth and as a positive assertion, in that they had previously received strikingly

similar complaints of abuse by Anderson from other students and knew that the

appropriateness of his genital examinations and digital anal penetrations had been

questioned in the past.

      170. Defendants’ representations were material, in that had Plaintiffs known

the representations were false, they would have stopped seeking treatment from

Anderson immediately.

      171. Defendants’ representations were made with the intent that Plaintiffs

would rely on them as UM sought to prevent Plaintiffs from discovering they had a


                                        34
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.35    Page 35 of 70


cause of action against Anderson and/or UM.

      172. Plaintiffs did, in fact, rely on Defendants’ representations; indeed, the

representations led Plaintiffs to treat with Anderson, and continue seeking treatment

from Anderson, and had they known the representations were false, Plaintiffs would

have never treated with Anderson.

      173. Defendants concealed the fraud by affirmative acts that were designed

and/or planned to prevent inquiry and escape investigation and prevent subsequent

discovery of fraud, in that they:

             a.     Refused to terminate Anderson and thus validated him through
                    continued employment as a physician with one of the world’s
                    great institutions of higher learning;
             b.     Affirmatively lied in written publications about Anderson
                    “resigning” from UHS when he was fired, and then reinstated but
                    demoted him, for assaults on male students;

             c.     Hid Anderson’s past, present, and future sexual abuse of young
                    men from public disclosure;
             d.     Ignored, refused, and failed to inquire, question, and investigate
                    the complaints and take action regarding Anderson’s genital and
                    anal examinations; and

             e.     Did not create a policy to require adults, parents, chaperones,
                    guardians, and/or caregivers be present during an examination of
                    a minor or young student by a physician.

      174. Defendants knew that Plaintiffs were, and Plaintiffs were in fact,

particularly susceptible to believing Defendants’ representations because:

             a.     Plaintiffs were young, naïve men when abused by Anderson;


                                         35
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20    PageID.36   Page 36 of 70


           b.    Defendants’ representations were made within the context of a
                 pervasive culture created by statements made by UM
                 representatives that Anderson’s treatments were necessary and
                 Anderson was a competent and ethical physician, to be trusted
                 and never questioned;

           c.    Plaintiffs had no prior experience with legitimate and
                 appropriately performed treatments that involve extended genital
                 examinations or digital anal penetrations, so it was impossible
                 for Plaintiffs to differentiate a legitimate and appropriately
                 performed genital or anal examination from a sexual assault;

           d.    Plaintiffs could not have possibly known because there were no
                 parents, guardians, caregivers, and/or other medical
                 professionals in the room during the genital and anal
                 examinations to observe, question, and/or discover that his
                 genital examinations and digital anal penetrations were sexual
                 assaults and inform Plaintiffs that they had been sexually
                 assaulted and had a cause of action;

           e.    Based on Neuroscience, the prefrontal cortex of the brain, which
                 is used to make decisions and distinguish right from wrong, is
                 not fully formed until around the age of 25;

           f.    Based on Neuroscience, as the prefrontal cortex of the brain
                 matures teenagers are able to make better judgments;

           g.    Plaintiffs were intimidated by Anderson’s notoriety and
                 reputation and therefore believed his representations;

           h.    Plaintiffs relied on UM’s Administration and trusted Anderson
                 due to his notoriety and reputation;

           i.    Plaintiffs had no reason to believe or be aware that they could
                 possibly sue or had a possible cause of action because they were
                 young men, who were not knowledgeable or aware of the civil
                 justice system and applicable remedies at law;

           j.    Plaintiffs had no reason to believe or be aware that they could
                 possibly sue or had a possible cause of action when they were
                                      36
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.37    Page 37 of 70


                    not aware of any other students coming forward with allegations
                    of abuse, particularly since Anderson and UM concealed any
                    such allegations;

             k.     Plaintiffs had never previously heard about any allegations in the
                    media regarding sexual assaults or misconduct by Anderson; and

             l.     Plaintiffs were never told by Anderson that his conduct was
                    sexual in nature, unlike other victims of sexual abuse who are
                    typically told by their perpetrators that their conduct is of a
                    sexual nature and to conceal the sexual conduct from their
                    parents and others.

      175. Accordingly, Plaintiffs did not know, could not have reasonably

known, and were reasonably unaware of a possible cause of action that they had

against Anderson and/or Defendants until they read an article published on or about

February 19, 2020, regarding a complaint filed with UM’s Police Department by a

student abused by Anderson, at which point Plaintiffs became aware they were the

victims of sexual assault and that Defendants indirectly or directly caused the abuse

by being aware that Anderson was a sexual predator and failing to stop him from

harming students.

      176. In addition to affirmative false representations, UM officials, agents,

and representatives failed to disclose to Plaintiffs that they were being sexually

abused and that Anderson had a history of committing sexual assaults in the guise

of medical treatment.

      177. Because UM had a fiduciary duty to Plaintiffs, the failure to disclose

material information is also fraudulent.
                                           37
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.38    Page 38 of 70


      178. At all times pertinent to this action, the employees, staff, managers,

supervisors, and directors of Defendants were agents, apparent agents, servants, and

employees of Defendants and operated within the scope of their employment and

their Fraudulent Concealment is imputed to Defendants.

      179. Defendants’ representations caused Plaintiffs’ injuries related to: (1)

the sexual assaults; (2) discovering Anderson’s uncomfortable treatments were in

fact sexual assault on or about February 19, 2020; and (3) discovering Plaintiffs’

beloved alma mater that they devoted their life to, in many respects, betrayed them

by placing them in the care of a known sexual predator.

      180. Plaintiffs incorporate, by reference, the paragraphs above and below

regarding damages suffered by Plaintiffs as a result of UM’s responsibility for

Anderson’s sexual assaults, UM’s awareness and responsibility for Anderson’s

fraudulent misrepresentations about the sexual assaults, and/or UM’s fraudulent

misrepresentations.

      181. Defendants committed Fraudulent Concealment, as described in detail

above and below.

VII. COUNTS AGAINST DEFENDANTS
                           COUNT I:
         VIOLATION OF TITLE IX, 20 U.S.C. § 1681(A), ET SEQ. 1

1
  Plaintiffs outline their damages, which is needed for many of the following counts,
in general allegations at the end of the counts section below, and those general
damage allegations are incorporated by reference into all applicable counts to avoid
                                          38
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.39   Page 39 of 70


      182. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      183. Title IX’s statutory language states, “No person in the United States

shall on the basis of sex, be . . . subject to discrimination under any education

program or activity receiving Federal financial assistance . . . .”

      184. Plaintiffs are “persons” under the Title IX statutory language.

      185. UM receives federal financial assistance for its education program and

is therefore subject to the provisions of Title IX (of the Education Act of 1972, 20

U.S.C. § 1681(a), et seq.

      186. UM is required under Title IX to investigate allegations of sexual

assault, sexual abuse, and sexual harassment.

      187. The U.S. Department of Education’s Office of Civil Rights has

explained that Title IX covers all programs of a school, and extends to sexual

harassment and assault by employees, students and third parties.

      188. Anderson’s actions and conduct were carried out under one of UM

programs, which provides medical treatment to students and the public.

      189. Anderson’s conduct and actions toward Plaintiffs, that being

nonconsensual and unnecessary genital manipulation, constitutes sex discrimination




excessive redundancy and for ease of reading by the Court, the parties, and the
public.
                                     39
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.40   Page 40 of 70


under Title IX.

       190. As early as 1968, or earlier, an “appropriate person” at UM had actual

knowledge of the sexual assault, abuse, and molestation of young men committed

by Anderson.

       191. Specifically, Defendants were notified about Anderson’s sexual abuse

and molestation by young male students in or around 1968, 1975, 1979, and, on

information and belief, on many other occasions before and after 1980.

       192. Defendants failed to carry out their duties to investigate and take

corrective action under Title IX following the complaints of sexual assault, abuse,

and molestation in or around 1968.

       193. After the 1968, 1975, and 1979 complaints, Anderson continued to

sexually assault, abuse, and molest young male students, including but not limited

to Plaintiffs.

       194. Defendants acted with deliberate indifference to known acts of sexual

assault, abuse, and molestation on its premises by:

                 a.   Failing to investigate and address other victim’s allegations as
                      required by Title IX;
                 b.   Failing to adequately investigate and address the complaints
                      regarding Anderson’s conduct; and,

                 c.   Failing to institute corrective measures to prevent Anderson from
                      violating and sexually abusing other students and individuals,
                      including minors.

       195. Defendants acted with deliberate indifference as their lack of response
                                       40
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.41    Page 41 of 70


to the allegations of sexual assault, abuse, and molestation was clearly unreasonable

in light of the known circumstances.

      196. Defendants’ responses were clearly unreasonable as Anderson

continued to sexually assault students and other individuals and Plaintiffs until he

retired from UM in 2003.

      197. Between the dates of approximately 1968-2003, and perhaps earlier,

Defendants acted in a deliberate, grossly negligent, and/or reckless manner when

they failed to reasonably respond to Anderson’s sexual assaults and sex-based

harassment of young male students on school premises.

      198. Defendants’ failure to promptly and appropriately investigate, respond

to, and remedy the sexual assaults after they received notice subjected Plaintiffs to

further harassment and a sexually hostile environment, effectively denying their

access to educational opportunities at UM, including medical care.

                          COUNT II:
    VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 – STATE
                      CREATED DANGER

      199. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      200. The due process clause of the 14th Amendment provides that the state

may not deprive a person of life, liberty or property without due process of law.

      201. Defendants deliberately exposed Plaintiffs to a dangerous sexual


                                         41
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.42    Page 42 of 70


predator, Anderson, knowing Anderson could and would cause serious damage by

sexually assaulting male students on campus.

      202. This conduct was culpable in the extreme.

      203. Plaintiffs were foreseeable and certain victims of Defendants’ decisions

to not investigate the complaints from students that began as early as 1968, to not

take corrective actions, and to allow Anderson to remain employed as a primary care

physician at UM.

      204. Plaintiffs’ sexual assaults were foreseeable and direct.

      205. The decisions and actions to deprive Plaintiffs of a safe campus

constituted affirmative acts that caused and/or increased the risk of harm, as well as

physical and emotional injuries, to Plaintiffs.

      206. Defendants acted in willful disregard for the safety of Plaintiffs.

      207. Defendants have a fiduciary duty to protect students, like Plaintiffs,

from harm; and Defendants breached that duty by allowing Plaintiffs’ sexual assault

by placing students in the care of a known sexual predator.

      208. Defendants created the opportunity for Anderson to sexually assault

Plaintiffs, an opportunity that he would not otherwise have had but for Defendants’

failure to investigate the complaints from students that began as early as 1968, failure

to take corrective actions, and allowing Anderson to remain employed as a physician

at UM when it was known to Defendants that he was a sexual predator.


                                          42
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.43    Page 43 of 70


      209. At all relevant times, Defendants and Anderson (as Defendants’ agent)

were acting under color of law, to wit, under color of statutes, ordinances,

regulations, policies, customs, and usages of the State of Michigan and/or

Defendants.

                         COUNT III:
  VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 – RIGHT TO
                     BODILY INTEGRITY

      210. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      211. The due process clause of the 14th Amendment includes an implied

right to bodily integrity.

      212. Plaintiffs enjoy the constitutionally protected Due Process right to be

free from the invasion of bodily integrity through sexual assault, abuse, or

molestation.

      213. At all relevant times, Defendants and Anderson were acting under color

of law, to wit, under color of statutes, ordinances, regulations, policies, customs, and

usages of the State of Michigan and/or Defendants.

      214. The acts as alleged above amount to a violation of these clearly

established constitutionally protected rights, of which reasonable persons in

Defendants’ positions should have known.

      215. As a matter of custom, policy, and/or practice, Defendants had and have


                                          43
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.44       Page 44 of 70


the ultimate responsibility and authority to investigate complaints against their

employees, agents, and representatives from all individuals including, but not

limited to students, visitors, faculty, staff, or other employees, agents, and/or

representatives, and failed to do so with deliberate indifference.

       216. Defendants had a duty to prevent sexual assault, abuse, and molestation

on their campus and premises, that duty arising under the above-referenced

constitutional rights, as well as established rights pursuant to Title IX.

       217. Defendants’ failure to address these patients’ complaints led to an

unknown number of individuals (aside from Plaintiffs) being victimized, sexually

assaulted, abused, and molested by Anderson.

       218. Additionally, Defendants’ failure to properly address the 1968, 1975,

1979, and other complaints regarding Anderson’s sexually assaultive conduct also

led to others being victimized, sexually assaulted, abused and molested by Anderson.

Indeed, all that UM needed to do was fire Anderson in 1979.

       219. Ultimately, Defendants failed to adequately and properly investigate

the complaints of Plaintiffs or other similarly situated individuals including but not

limited to failing to:

              a.     Not foist Anderson on the population of young naïve males, who
                     would be unlikely to complain about Anderson’s conduct;

              b.     Perform a thorough investigation into improper conduct by
                     Anderson after receiving complaints; and

              c.     Thoroughly review and investigate all policies, practices,
                                      44
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.45    Page 45 of 70


                    procedures and training materials related to the circumstances
                    surrounding the conduct of Anderson.

      220. By failing to prevent the aforementioned sexual assault, abuse, and

molestation upon Plaintiffs, and by failing to appropriately respond to reports of

Anderson’s sexual assault, abuse, and molestation in a manner that was so clearly

unreasonable it amounted to deliberate indifference, Defendants are liable to

Plaintiffs pursuant to 42 U.S.C. § 1983.

      221. Defendants are also liable to Plaintiffs under 42 U.S.C. § 1983 for

maintaining customs, policies, and practices which deprived Plaintiffs of rights

secured by the Fourteenth Amendment to the United States Constitution in violation

of 42 U.S.C. § 1983.

      222. Defendants tolerated, authorized and/or permitted a custom, policy,

practice or procedure of insufficient supervision and failed to adequately screen,

counsel, or discipline Anderson, with the result that Anderson was allowed to violate

the rights of persons such as Plaintiffs with impunity.

                         COUNT IV:
     FAILURE TO TRAIN AND SUPERVISE UNDER 42 U.S.C. § 1983

      223. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      224. Defendants have the ultimate responsibility and authority to train and

supervise their employees, agents, and/or representatives including Anderson and all

faculty and staff regarding their duties toward students, faculty, staff and visitors.
                                           45
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20           PageID.46   Page 46 of 70


          225. Defendants failed to train and supervise their employees, agents, and/or

representatives including all faculty and staff, regarding the following duties:

                a.    Perceive, report, and stop inappropriate sexual conduct on
                      campus;
                b.    Provide diligent supervision over students and other individuals,
                      including Anderson;
                c.    Report suspected incidents of sexual abuse or sexual assault;

                d.    Ensure the safety of all students, faculty, staff, and visitors to
                      UM’s campuses premises;
                e.    Provide a safe environment for all students, faculty, staff, and
                      visitors to UM’s premises free from sexual harassment; and
                f.    Properly train faculty and staff to be aware of their individual
                      responsibility for creating and maintaining a safe environment.
                g.    The above list of duties is not exhaustive.
          226. Defendants failed to adequately train coaches, trainers, medical staff,

and others regarding the aforementioned duties which led to violations of Plaintiffs’

rights.

          227. Defendants’ failure to adequately train was the result of Defendants’

deliberate indifference toward the well-being of students.

          228. Defendants’ failure to adequately train is closely related to or actually

caused Plaintiffs’ injuries.

          229. As a result, Defendants deprived Plaintiffs of rights secured by the

Fourteenth Amendment to the United States Constitution in violation of 42 U.S.C. §

1983.
                                            46
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.47   Page 47 of 70


                        COUNT V:
VIOLATION OF THE ELLIOTT-LARSEN ACT, M.C.L. § 37.2101 ET SEQ.
                  (SEX DISCRIMINATION)

      230. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      231. UM is a place of public accommodation, a public service, and an

educational institution as defined in Michigan’s Elliott-Larsen Civil Rights Act,

M.C.L. § 37.2101 et seq. (ELCRA).

      232. Anderson was a “person” as that term is defined in ELCRA and was an

agent of UM.

      233. Plaintiffs’ sex was at least one substantial factor motivating Anderson

to select Plaintiffs as victims of their sexual assaults.

      234. Had Plaintiffs been female, they would not have been targeted as

victims by Anderson.

      235. By giving Anderson access to Plaintiffs, as their treating physician on

UM’s campus, Defendants, through agents, representatives, and employees,

including Anderson were predisposed to discriminate based on Plaintiffs’ sex and

acted in accordance with that predisposition.

      236. By giving Anderson access to Plaintiffs, as their treating physician on

UM’s campus, Defendants, through agents, representatives, and employees,

including Anderson, treated Plaintiffs differently from similarly situated female


                                           47
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.48   Page 48 of 70


students who UM did not give Anderson access to in the same way as it freely gave

Anderson access to Plaintiffs and hundreds of other male students, based on

unlawful consideration of sex.

      237. Defendants violated ELCRA and deprived Plaintiffs of their civil rights

by, among other things, subjecting Plaintiffs, because of their sex, to conduct of a

physical and sexual nature that had the purpose or effect of denying Plaintiffs the

full benefit of the educational program of UM and full and equal access to the use

and privileges of public accommodations, public service, and educational

opportunity.

                        COUNT VI:
   VIOLATION OF ARTICLE 1, § 17 SUBSTANTIVE DUE PROCESS –
                    BODILY INTEGRITY

      238. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      239. The Due Process Clause of the Michigan Constitution provides, in

pertinent part, that “[n]o person shall . . . be deprived of life, liberty or property,

without due process of law. . . .” Mich. Const., art. 1, § 17.

      240. The due process guarantee of the Michigan Constitution is coextensive

with its federal counterpart. The doctrine of substantive due process protects

unenumerated fundamental rights and liberties under the Due Process Clause of the

Fourteenth Amendment and Mich. Const, art. 1, § 17.


                                          48
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.49    Page 49 of 70


      241. The substantive component of due process encompasses, among other

things, an individual’s right to bodily integrity free from unjustifiable government

interference.

      242. In a long line of cases, courts have held that, in addition to the specific

freedoms protected by the Bill of Rights, the “liberty” specially protected by the Due

Process Clause includes the right to bodily integrity.

      243. The right to be free of state-occasioned damage to a person’s bodily

integrity is protected by the Fourteenth Amendment guarantee of due process and

Mich. Const., art. 1, § 17.

      244. The violation of the right to bodily integrity involves an egregious,

nonconsensual entry into the body which was an exercise of power without any

legitimate governmental objective.

      245. The United States Supreme Court and the Michigan appellate courts

have recognized that no right is held more sacred, or is more carefully guarded, than

the right of every individual to the possession and control of his own person, free

from all restraint or interference of others, unless by clear and unquestionable

authority of law.

      246. The violation of the right to bodily integrity must be so egregious, so

outrageous, that it may fairly be said to shock the contemporary conscience.

      247. Defendants’ official policies, customs and practices violated include:


                                         49
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.50   Page 50 of 70


            a.     Failing to supervise, train and educate Anderson, Anderson’s
                   managers and/or Anderson’s patients or their parents so that in
                   the absence of this supervision, training and education
                   Anderson’s unlawful activities could be carried out;

            b.     Actively concealing Anderson’s abhorrent behavior; and

            c.     Not investigating the complaints from students that began as
                   early as 1968, not taking corrective actions, and allowing
                   Anderson to remain employed as a physician at UM, despite
                   knowing he sexually preyed on male students under the guise of
                   medical treatment, further enabling Anderson to have unfettered
                   sexual access to more students.

      248. Defendants’ policies, customs and practices of permitting, condoning

and reassigning Anderson, which enabled him to gain unfettered sexual access to

students, exposed students to unspeakable invasions of their bodily integrity which

were so egregious and outrageous that it shocks the conscience.

      249. The decisions which resulted in Defendants’ violating Plaintiffs’

constitutional rights as alleged in this Complaint were made by high level officials

of Defendants.

                        COUNT VII:
   VIOLATION OF ARTICLE 1, § 17 SUBSTANTIVE DUE PROCESS –
                 STATE CREATED DANGER

      250. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      251. Plaintiffs enjoyed a substantive due process right under the Michigan

Constitution to avoid the risk of harm or danger created or increased by an


                                        50
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20           PageID.51    Page 51 of 70


affirmative act of the state.

      252. This right is violated when the state: (1) engages in an affirmative act

which either created or increased the risk that a plaintiff would be exposed to an act

of violence by a third party; (2) placed a plaintiff in a special danger, as distinguished

from a risk that affects the public at large; and, (3) knew or should have known that

its actions specifically endangered Plaintiffs.

      253. The state’s (UM’s) affirmative acts consisted of: (1) permitting,

condoning and reassigning Anderson so that he could have sexual access to male

students under the guise of medical treatment and then (2) concealing its knowledge

that Anderson, by virtue of state policy, practice or custom was permitted to carry

out his unlawful and abhorrent behavior.

      254. These affirmative acts created or increased the risk that Plaintiffs would

be exposed to an act of violence or sexual assault by Anderson.

      255. Defendants’ conduct created a special danger to Plaintiffs and others

like them because the state’s (UM’s) actions specifically put this discrete group—

young males—at increased risk in that the state knew that Anderson was taking

advantage of the sacred patient-physician relationship in order to carry out his

violence against Plaintiffs and other members of the same discrete group.

      256. Defendants knew or should have known that its affirmative acts

specifically endangered Plaintiffs.


                                           51
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.52     Page 52 of 70


      257. Defendants established official policies, customs and practices, which

permitted, condoned and actually promoted Anderson’s access to male students so

that he could both excessively grope and manipulate their genitals and digitally

penetrate their anuses, while they sought medical treatment from him.

      258. The decisions resulting in Defendants’ violation of Plaintiffs’

constitutional rights as alleged in this Complaint were made by high level officials

of Defendants.

      259. Defendants’ official policies, customs and practices violated Plaintiffs’

rights, and included, among other things, each of the below acts, which each

independently violated Plaintiffs’ rights:

             a.    Failing to supervise, train and educate Anderson, Anderson’s
                   managers or Anderson’s patients or their parents (in the case of
                   victims who were minors at the time of the assaults) so that in
                   the absence of this supervision, training and education
                   Anderson’s unlawful activities could be carried out;

             b.    Actively concealing Anderson’s abhorrent behavior;

             c.    Not investigating the complaints from students that began as
                   early as 1968, not taking corrective actions, and allowing
                   Anderson to remain employed as a physician at UM, despite
                   knowing he sexually preyed on students under the guise of
                   medical treatment, further enabling Anderson to have unfettered
                   sexual access to more students; and

             d.    Not terminating Anderson when it became known he was a
                   sexual predator.

      260. Defendants’ policies, customs and practices of permitting, condoning


                                             52
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.53     Page 53 of 70


and reassigning Anderson, which enabled him to gain unfettered sexual access to

students, exposed them to unspeakable invasions of their bodily integrity which were

so egregious and outrageous that it shocks the conscience.

                                COUNT VIII:
                             GROSS NEGLIGENCE

       261. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

       262. Defendants owed Plaintiffs a duty to use due care to ensure their safety

and freedom from sexual assault, abuse, and molestation while interacting with their

employees, representatives, and/or agents, including Anderson.

       263. Anderson owed Plaintiffs a duty of due care in carrying out medical

treatment as an employee, agent, and/or representative of Defendants.

       264. By seeking medical treatment from Anderson during his employment,

agency, and/or representation of Defendants, a special, confidential, and fiduciary

relationship between Plaintiffs and Anderson was created, resulting in Anderson

owing Plaintiffs a duty to use due care.

       265. Defendants’ failure to adequately supervise Anderson, especially after

UM knew or should have known of complaints regarding his nonconsensual sexual

touching and sexual penetrations during genital and anal examinations was so

reckless as to demonstrate a substantial lack of concern for whether an injury would

result to Plaintiffs.

                                           53
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.54   Page 54 of 70


       266. Anderson’s conduct in sexually assaulting, abusing, and molesting

Plaintiffs in the course of his employment, agency, and/or representation of

Defendants and under the guise of rendering medical treatment was so reckless as to

demonstrate a substantial lack of concern for whether an injury would result to

Plaintiffs.

       267. Defendants’ conduct demonstrated a willful disregard for precautions

to ensure Plaintiffs’ safety.

       268. Defendants’ conduct as described above, demonstrated a willful

disregard for substantial risks to Plaintiffs.

       269. Defendants breached duties owed to Plaintiffs and were grossly

negligent when they conducted themselves by the actions described above, said acts

having been committed with reckless disregard for Plaintiffs’ health, safety,

Constitutional and/or statutory rights, and with a substantial lack of concern as to

whether an injury would result.

                                     COUNT IX:
                                    NEGLIGENCE

       270. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

       271. Defendants owed Plaintiffs a duty of ordinary care to ensure their safety

and freedom from sexual assault, abuse, and molestation while interacting with their

employees, representatives and/or agents.

                                           54
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20      PageID.55   Page 55 of 70


        272. By seeking medical treatment from Anderson in his capacity as an

employee, agent, and/or representative of Defendants, a special, confidential, and

fiduciary relationship between Plaintiffs and Anderson was created, resulting in

Anderson owing Plaintiffs a duty to use ordinary care.

        273. Anderson owed Plaintiffs a duty of ordinary care.

        274. Defendants’ failure to adequately train and supervise Anderson

breached the duty of ordinary care.

        275. Defendants had notice through its own employees, agents, and/or

representatives as early as 1968, and again in 1975 and 1979, of complaints of a

sexual nature related to Anderson’s predatory and criminal sexual genital and anal

examinations of young male students.

        276. Defendants should have known of the foreseeability of Defendants’

sexual abuse of young males, from 1968 onward.

        277. Defendants’ failure to properly investigate, address, and remedy

complaints regarding Anderson’s conduct was a breach of their duty to use ordinary

care.

        278. Anderson’s conduct in sexually assaulting, abusing, and molesting

Plaintiffs during his employment, agency, and/or representation of Defendants was

a breach of the duty to use ordinary care.

                                 COUNT X:
                            VICARIOUS LIABILITY
                                         55
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.56   Page 56 of 70


       279. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

       280. Vicarious liability is indirect responsibility imposed by operation of

law where an employer is bound to keep its employees within their proper bounds

and is responsible if it fails to do so.

       281. Vicarious liability essentially creates agency between the principal and

its agent, so that the principal is held to have done what the agent has done.

       282. Defendants employed and/or held Anderson out to be their agent and/or

representative from approximately 1966 to 2003.

       283. Defendants had the right to supervise Anderson’s medical exams, and

indeed had a duty to supervise Anderson.

       284. Defendants had an obvious and direct financial interest in allowing

Anderson to continue rendering medical care for UM as Defendants financially gain

from the operations of UHS and other medical facilities on UM’s campus.

       285. Defendants are vicariously liable for the actions of Anderson as

described above that were performed during his employment, representation, and/or

agency with Defendants and while he had unfettered access to young males on UM’s

campus.


                                 COUNT XI:
                           EXPRESS/IMPLIED AGENCY


                                           56
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.57   Page 57 of 70


        286. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

        287. An agent is a person who is authorized by another to act on its behalf.

        288. Defendants intentionally or negligently made representations that

Anderson was their employee, agent, and/or representative.

        289. Based on those representations, Plaintiffs reasonably believed that

Anderson was acting as an employee, agent, and/or representative of Defendants.

        290. Defendants did have the right to control the conduct of Anderson.

        291. Anderson had the right and authority to represent or bind Defendants.

        292. Plaintiffs were injured as a result of Anderson’s predatory sexual

assault, abuse, and molestation as described above, acts that were performed during

the course of his employment, agency, and/or representation with Defendants and

while he had unfettered access to young male students and others.

        293. Plaintiffs were injured because they relied on Defendants to provide

employees, agents, and or representatives who would exercise reasonable skill and

care.

                                COUNT XII:
                          NEGLIGENT SUPERVISION

        294. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

        295. Defendants had a duty to provide reasonable supervision of their

                                         57
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.58       Page 58 of 70


employee, agent and/or representative, Anderson, during employment, agency or

representation with Defendants and while he interacted with young males including

Plaintiffs.

        296. It was reasonably foreseeable given UM’s knowledge that Anderson

was a sexual predator of young college male students at the time UM first fired, then

reinstated, and then demoted Anderson in 1980. 2

        297. Defendants by and through their employees, agents, managers and/or

assigns, knew or reasonably should have known of Anderson’s conduct and/or that

Anderson was an unfit employee, agent, and/or representative because of his sexual

interest in male students.

         298. Defendants breached their duty to provide reasonable supervision of

Anderson, and permitted Anderson, who was in a position of trust and authority, to

commit the acts against Plaintiffs.

         299. The sexual abuse occurred while Plaintiffs and Anderson were on the

premises of UM, and while Anderson was acting in the course of his employment,

agency, and/or representation of Defendants.

         300. Defendants tolerated, authorized and/or permitted a custom, policy,

practice or procedure of insufficient supervision and failed to adequately screen,



2
    The firing occurred in 1979 but was intended to be effective in 1980.

                                           58
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.59   Page 59 of 70


counsel, or discipline such individuals, with the result that Anderson was allowed to

violate the rights of persons such as Plaintiffs with impunity.

                            COUNT XIII:
               NEGLIGENT FAILURE TO WARN OR PROTECT

      301. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      302. Defendants knew or should have known that Anderson posed a risk of

harm to Plaintiffs or those in Plaintiffs’ situation.

      303. As early as 1968, Defendants had direct and/or constructive knowledge

as to the dangerous conduct of Anderson and failed to act reasonably and responsibly

in response.

      304. Defendants knew or should have known Anderson committed sexual

assault, abuse, and molestation and/or was continuing to engage in such conduct.

      305. Defendants had a duty to warn or protect Plaintiffs and others in

Plaintiffs’ situation against the risk of injury by Anderson.

      306. The duty to disclose this information arose by the special, trusting,

confidential, and fiduciary relationship between Anderson as an employee, agent,

and or representative of Defendants and Plaintiffs.

      307. Defendants breached said duty by failing to warn Plaintiffs and/or by

failing to take reasonable steps to protect Plaintiffs from Anderson.

      308. Defendants breached their duties to protect Plaintiffs by failing to:

                                           59
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20           PageID.60   Page 60 of 70


              a. Respond to allegations of sexual assault, abuse, and molestation;

              b. Act on evidence of sexual assault, abuse, and molestation; and,
              c. Investigate, adjudicate, and terminate Anderson’s employment with
                 UM prior to his treatment of Plaintiffs.

       309. Defendants failed to adequately screen, counsel and/or discipline

Anderson for physical and/or mental conditions that might have rendered him unfit

to discharge the duties and responsibilities of a physician at an educational

institution, resulting in violations of Plaintiffs’ rights.

       310. Defendants willfully refused to notify, give adequate warning, and

implement appropriate safeguards to protect Plaintiffs from Anderson’s conduct.

                            COUNT XIV:
              NEGLIGENT FAILURE TO TRAIN OR EDUCATE

       311. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

       312. Defendants breached their duty to take reasonable protective measures

to protect Plaintiffs and other young men and minors from the risk of sexual assault

by Anderson, such as the failure to properly train or educate Plaintiffs and other

young men and minors about how to avoid such a risk.

       313. Defendants failed to, among other things, implement reasonable

safeguards to:

              a.     Prevent acts of sexual assault;

              b.     Avoid placing Anderson in positions where he would be in

                                            60
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.61   Page 61 of 70


                    unsupervised contact and interaction with Plaintiffs and other
                    young males;

             c.     Educate students such as Plaintiffs on reporting and/or
                    preventing unwanted touching and penetrations from authority
                    figures, especially given UM’s knowledge it was putting a
                    predator such as Anderson in contact with young male students;
                    and
             d.     Training or educating UM employees to be aware of improper
                    touching, especially given UM’s knowledge it was putting a
                    predator such as Anderson in contact with young males.

                                COUNT XV:
                           NEGLIGENT RETENTION

      314. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      315. Defendants had a duty when credentialing, hiring, retaining, screening,

checking, regulating, monitoring, and supervising employees, agents and/or

representatives to exercise due care, but they failed to do so.

      316. Defendants were negligent in the retention of Anderson as an employee,

agent, and/or representative in their failure to adequately investigate, report and

address complaints about his conduct of which they knew or should have known.

      317. If Defendants had not retained Anderson, and instead fired him,

Plaintiffs’ injuries would not have occurred.

      318. Defendants were negligent in the retention of Anderson as an employee,

agent, and/or representative after they discovered, or reasonably should have

discovered, Anderson’s conduct which reflected a propensity for sexual misconduct.
                                          61
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.62    Page 62 of 70


      319. Defendants’ failure to act in accordance with the standard of care

resulted in Anderson gaining access to and sexually abusing and/or sexually

assaulting Plaintiffs and an unknown number of other individuals.

      320. The negligence in the credentialing, hiring, retaining, screening,

checking, regulating, monitoring, and supervising of Anderson created a foreseeable

risk of harm to Plaintiffs as well as other young men.

                         COUNT XVI:
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

      321. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      322. Defendants allowed Anderson to be in a position where he could

sexually assault, abuse, and molest minors and young men. Defendants’ actions were

extreme and outrageous.

      323. A reasonable person would not expect Defendants to tolerate or permit

their employee or agent to carry out sexual assault, abuse, or molestation after they

knew of complaints and claims of sexual assault and abuse occurring during

Anderson’s genital examinations.

      324. Defendants held Anderson in high esteem and acclaim which in turn

encouraged Plaintiffs and others to respect and trust Anderson and to not question

his methods or motives.

      325. A reasonable person would not expect Defendants to be incapable of

                                         62
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20      PageID.63   Page 63 of 70


supervising Anderson and/or preventing Anderson from committing acts of sexual

assault, abuse, and molestation.

      326. Defendants’ intentional and/or reckless conduct as described above

caused Plaintiffs severe emotional distress.

                          COUNT XVII:
          NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

      327. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

      328. By allowing Anderson to be in a position where he could sexually

assault, abuse, and molest minors and young men, Defendants were negligent.

      329. Defendants’ negligence proximately caused Plaintiffs to be sexually

assaulted by Anderson.

      330. Plaintiffs have suffered severe damages related to the sexual assault as

well as from discovering they were victims of sexual assault caused by the actions

of UM and their beloved alma mater.

      331. Events caused by Defendants, Anderson’s sexual assault of Plaintiffs,

naturally and probably resulted in emotional distress.

      332. Events caused by Defendants, Anderson’s sexual assault of Plaintiffs,

did in fact result in emotional distress.

                             COUNT XVIII:
                     FRAUD AND MISREPRESENTATION


                                            63
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.64    Page 64 of 70


       333. Plaintiffs reallege and incorporate by reference the allegations

contained in the previous and subsequent paragraphs.

       334. From approximately 1966 to 2003, Defendants represented to Plaintiffs

and the public that Anderson was a competent and safe physician.

       335. By representing that Anderson was a physician at UM, Defendants

represented to Plaintiffs and the public that Anderson was safe, trustworthy, of high

moral and ethical repute, and that Plaintiffs and the public need not worry about

being harmed by Anderson.

       336. The representations were false when they were made as Anderson had

and was continuing to sexually assault, abuse, and molest Plaintiffs and an unknown

number of other individuals.

       337. Between 1968 and 1979, and perhaps earlier, Defendants received

numerous complaints about Anderson’s sexual assaults of male patients in the guise

of genital and anal examinations, yet misrepresented his firing as Director of UHS

as a “resignation” in oral and written representations to the UM community and

public at large, when they knew Anderson was first fired, then reinstated with a

demotion, as a result of his sexually predatory conduct toward college age males like

Plaintiffs.

       338. Although UM was informed of Anderson’s conduct they failed to

investigate, remedy, or in any way address the patients’ complaints.


                                         64
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20          PageID.65     Page 65 of 70


      339. Defendants continued to hold Anderson out as a competent and safe

physician.

      340. Defendants made such misrepresentations intending Plaintiffs and

others similarly situated to rely on them.

      341. Plaintiffs relied on the assertions of Defendants and continued to seek

treatment from Anderson in the wake of concerns and dangers known only to

Defendants.

      342. Plaintiffs were subjected to sexual assault, abuse, and molestation as a

result of Defendants’ fraudulent misrepresentations regarding Anderson.

VIII. PLAINTIFFS’ DAMAGES
      343. Plaintiffs first learned Anderson was a serial sexual predator on or

around February 19, 2020, when the news broke that several former students had

come forward with stories of sexual abuse at the hands of Anderson under the guise

of medical treatment while students at UM or patients of UM Health System.

      344. Plaintiffs’ damages arise from two distinct and exclusive harms: (1) the

revelation that Anderson’s odd or weird acts, were not in fact, innocent odd or weird,

but rather criminal sexual conduct motivated by Anderson’s illegal sexual intent,

and so Plaintiffs were sexual assault victims; and (2) the revelation that UM —an

integral part of Plaintiffs’ lives and identities—foisted a sexual predator on Plaintiffs

in the guise of a competent and concerned medical physician.


                                             65
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20       PageID.66    Page 66 of 70


      345. Since this revelation, Plaintiffs have been suffering shame, shock,

humiliation, emotional distress and related physical manifestations thereof,

embarrassment, loss of self-esteem, and disgrace.

      346. The news about Anderson has disturbed Plaintiffs’ innate sense of self-

worth and self-identity, leading to anxiety and depression.

      347. Plaintiffs have also suffered deeply, emotionally and psychologically,

in ways that have manifested physically, from discovering on February 19, 2020 that

UM and their beloved alma mater knew about Anderson’s sexual assaults for

decades and did nothing to stop him.

      348. Aside from these understandable injuries, other harms include: (1)

feeling betrayed because they were not protected by UM; (b) feeling betrayed

because UM forced Anderson on them knowing Anderson was a predator; (c)

worries and anxiety that friends and family may find out that Plaintiffs are victims;

(d) anxiety about future interactions with UM; and (e) extreme anxiety about how

these harms will manifest themselves in Plaintiffs’ middle age and/or senior years.

      349. The revelation—that despite knowing of Anderson’s misconduct, UM

knowingly kept Anderson in positions where he had direct and intimate access to

prey upon college students and others, such as Plaintiffs, from 1966 to 2003—has

been traumatic and emotionally and psychologically damaging, forcing Plaintiffs to

relive the trauma of what they now know was sexual assault.


                                         66
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20        PageID.67    Page 67 of 70


      350. It has shattered Plaintiffs psychologically and emotionally to learn the

university they spent their lives being devoted to betrayed them and so many others

by placing a sexual predator on staff where he had direct and unlimited access to

young college students.

      351. As a direct and/or proximate result of Defendants’ conduct, Plaintiffs

suffered and will continue to suffer discomfort, pain of mind and body, shock,

emotional distress, physical manifestations of emotional distress, embarrassment,

loss of self-esteem, disgrace, fright, grief, humiliation, and such other injuries and

physical manifestations as may appear during the course of discovery and trial in

this matter.

      352. These irreparable harms Plaintiffs suffer, and will continue suffering,

are proven damages typically suffered by young men when sexually assaulted by

another man who is a trusted person and/or medical provider.

      353. Symptoms of male sexual abuse on male adults can last for decades and

affect their lives in many ways from causing sexual dysfunction and the inability to

engage in close relationships with others to confusion about sexual identity,

embarrassment and depression. See Male Victims of Male Sexual Assault: A Review

of Psychological Consequences and Treatment (Sexual and Relationship Therapy,

August 2001); Effects of Sexual Assaults on Men: Physical, Mental and Sexual

Consequences (International Journal of Men’s Health, Vol. 6, No. 1, Spring 2007,


                                         67
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.68    Page 68 of 70


pp. 22-35).

      354. Psychological damage from sexual abuse is especially harmful when

the perpetrator is known and trusted by the victim. See Integration of Sexual Trauma

in a Religious Narrative: Transformation, Resolution and Growth among

Contemplative Nuns (Transcult Psychiatry, Feb 2013 – 50 (1): 21-46); Victim

Impact: How Victims are Affected by Sexual Assault and How Law Enforcement Can

Respond (EVAW’s OnLine Training Institute, May 2019, p. 34).

      355. When sexual abuse is perpetrated by a medical provider, patients often

lack the ability to comprehend the abuse due to the provider’s position of access,

trust and authority and commonly suffer from emotional distress, humiliation, and

the inability to trust medical care providers or the medical care professional

generally. See Above All, Do No Harm: Abuse of Power by Health Care

Professionals, by Kathleen S. Lundgren, Wanda S. Needleman, Janet W.

Wohlberg (2004), available at https://www.therapyabuse.org/p2-abuse-of-power.htm.

      356. In whole or in part, as a result of some or all of the above actions and/or

inactions of Defendants, Plaintiffs have and continue to suffer irreparable harm.

      WHEREFORE, Plaintiffs request this Court and the finder of fact to enter a

Judgment in Plaintiffs’ favor against Defendants on all counts and claims above in

an amount consistent with the proofs of trial, and seek an award against Defendants

for all appropriate damages arising out of law, equity, and fact for each or all of the


                                          68
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20         PageID.69    Page 69 of 70


above counts where applicable, including but not limited to:

            a.     Compensatory damages in an amount to be determined as fair
                   and just under the circumstances, by the trier of fact including,
                   but not limited to medical expenses, loss of earnings, mental
                   anguish, anxiety, humiliation, and embarrassment, violation of
                   Plaintiffs’ Constitutional, Federal, and State rights, loss of social
                   pleasure and enjoyment, and other damages to be proved;

            b.     Punitive and/or exemplary damages in an amount to be
                   determined as reasonable or just the trier of fact;

            c.     Reasonable attorney fees, interest, and costs; and,

            d.     Other declaratory, equitable, and/or injunctive relief, including,
                   but not limited to implementation of institutional reform and
                   measures of accountability to ensure the safety and protection of
                   young male students and other individuals, as appears to be
                   reasonable and just.
                                Respectfully submitted,

                                Flood Law PLLC

                                By /s/ Todd F. Flood
                                       Todd F. Flood (P58555)
                                       Rachel K. Wolfe (P79204)
                                       155 W Congress St Ste 603
                                       Detroit, MI 48226-3267
                                       (248) 547-1032
                                       tflood@floodlaw.com

Dated: May 8, 2020




                                         69
Case 2:20-cv-11170-VAR-EAS ECF No. 1 filed 05/08/20      PageID.70   Page 70 of 70


                                JURY DEMAND

      Plaintiffs, by and through their attorneys, Todd F. Flood and the Flood Law

PLLC, hereby demand a trial by jury on all claims set forth above.

                               Respectfully submitted,

                               Flood Law PLLC

                               By /s/ Todd F. Flood
                                      Todd F. Flood (P58555)
                                      Rachel K. Wolfe (P79204)
                                      155 W Congress St Ste 603
                                      Detroit, MI 48226-3267
                                      (248) 547-1032
                                      tflood@floodlaw.com
Dated: May 8, 2020




                                        70
